Citation Nr: 1439495	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974 and from June 1985 to January 2002.  The Veteran had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

As noted by the Board in the March 2012 and April 2014, this appeal represents a reconsideration of an August 2007 rating decision which previously denied service connection for sleep apnea.  In March 2012, the Board indicated that a review of the file reflects that additional service records pertinent to the claimed condition were added to the record in August 2008.  The Board found that as these records were available at the time of the August 2007 rating decision, but not associated with the file, VA will reconsider the claim anew and will not require the presentation of 'new and material evidence' prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2013).  The Board, therefore, characterized the matter on appeal as indicated above.

The Veteran testified before an Acting Veterans Law Judge in June 2011.  In April 2014, the Board remanded the case to schedule another hearing as the Acting Veterans Law Judge has retired from the Board.  In June 2014, another Board hearing was held.

In December 2012, the Veteran submitted additional documents including three medical articles describing the symptoms of sleep apnea.  As the additional documents submitted essentially constitute cumulative argument already considered, namely the Veteran's contention that he exhibited symptoms of sleep apnea in service, rather than additional pertinent evidence, review by the RO in the first instance is not required.  38 C.F.R. § 20.1304(c)(2013).


FINDINGS OF FACT

Sleep apnea is not shown to have been present during service and is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a) 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter of February 2007 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

Pursuant to the Board's March 2012 remand, a VA examination was conducted and an opinion was obtained in June 2012.  The Veteran's representative maintains that the VA examiner never mentioned lay testimony provided by the Veteran's military co-workers; however, this assertion is incorrect.  The examiner stated that her rationale was based on the evidence provided by family and friends, which includes the lay statements provided by the Veteran's military co-workers.  Moreover, the examiner discussed the statements provided by the Veteran's wife at length, which advanced the same allegations, namely that the Veteran snored and experienced difficulty breathing during or shortly after serving in Saudi Arabia.  Furthermore, an examiner does not have a reasons-and-bases requirement.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Accordingly, the record does not reflect that this examination is inadequate for deciding the claim as the examiner considered and discussed the pertinent facts from the medical and lay evidence of record.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).   Moreover, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).
III. Analysis

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to service.  Specifically, he maintains that his complaints of restlessness and trouble sleeping were misdiagnosed during service.  Additionally, he maintains that the symptoms of snoring and sleep related breathing difficulties reported by his wife and military co-workers are evidence of sleep apnea during service.

The Veteran's service treatment records contain complaints of trouble sleeping, chronic fatigue, and restlessness.  Chronic fatigue was listed as a medical problem in a December 1992 report.  Additionally, in a June 1993 Persian Gulf Registry report, the Veteran complained of difficulty falling asleep and restlessness.  He revealed that sometimes he felt like he was back in Saudi Arabia.  He also stated that he was having marital problems.  On examination, respiratory movements and breath sounds were normal.  The examiner concluded there was no physical problem and issued a psychiatric consult.  In May 2000, the Veteran complained of fatigue and loss of sleep.  Finally, in a December 2001 Report of Medical History, the Veteran complained of trouble falling asleep.  He stated that he would lie in bed for two to three hours before falling asleep.

After service, the Veteran complained of a history of snoring and witnessed apnea in an April 2006 medical report.  He denied difficulties with sleep initiation and sleep maintenance.  A sleep study revealed light to loud snoring and moderate to severe sleep related breathing problems.  The Veteran was diagnosed with obstructive sleep apnea.  

In support of his claim, the Veteran submitted statements from his wife and military co-workers regarding his loud snoring, sleep related breathing problems, and startle response while sleeping.  

On VA examination in June 2012, the Veteran's wife initially stated that she noticed that he was not sleeping well when he got back from Desert Storm.  As a couple, however, the Veteran and his wife discussed his sleeping habits and stated that his snoring and sleep related breathing problems began in 2002, the year he was discharged from the military.  Following an interview and a review of the claim file, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by service.  In support of her opinion, the examiner noted that the histories provided by the Veteran and his wife do not indicate the manifestations of early sleep apnea began while the Veteran was in service.  She noted that the description of sleep apnea provided by the Veteran's wife regarding symptoms following Desert Storm were vague and less compatible with the later symptoms mentioned in the March 2006 Tinker Air Force Base records.

The examiner's opinion is persuasive as it is supported by the record.  As noted in the examination report, the lay evidence regarding the Veteran's symptoms in service are less compatible with the symptoms mentioned in March 2006.  The Veteran maintained symptoms of restlessness, loss of sleep, and difficulties falling asleep in June 1993, May 2000, and December 2001, which differs from the clinical picture presented after service.  In 2006, the Veteran denied difficulties with sleep initiation and sleep maintenance and endorsed symptoms of snoring and witnessed apnea instead.  While the Veteran maintains that he was misdiagnosed during service, the totality of the evidence does not reveal ongoing complaints of the same symptoms that were later diagnosed as sleep apnea.  Instead, the evidence reveals a change in the symptoms reported during and after service.  Thus, the medical evidence contradicts the Veteran's claims that his symptoms were routinely misdiagnosed during service.  The Board accords the VA examiner's opinion significant probative value.

As noted previously, the Veteran also maintains that the symptoms of snoring and difficulty breathing reported by his wife and friends are evidence of sleep apnea during service.  In support of this assertion, the Veteran submitted several medical articles which note that loud snoring and intermittent pauses in breathing while asleep are among the common signs and symptoms of sleep apnea.  Lay statements from the Veteran's wife and military co-workers note the Veteran's snoring and difficulties breathing during and after his deployment for Operations Desert Shield/Storm.  While the recollection of the in-service symptoms by the Veteran, his wife and his military co-workers are seemingly credible, the VA examiner considered this history but did not find that the symptoms as described represented sleep apnea.  Given the evidentiary weight the Board has accorded the VA examiner's opinion, the lay evidence is not sufficient to substantiate the claim.

Although the Veteran maintains that his sleep apnea began during service and was misdiagnosed over the years; the Board concludes that the Veteran is not competent to opine as to when his disability began due to the nature of the condition and the overall complexity of the facts of this case.  After considering the lay statements and the negative medical opinion, the Board concludes that the Veteran did not have sleep apnea during service.

In sum, the Board finds that the Veteran's sleep apnea is not shown to have been present during service and is not shown to be related to an injury, disease, or event in service.  This finding is based on the evidentiary weight of the June 2012 VA examination report and the absence of evidence in the service treatment records.  As the preponderance of the evidence is against the claim of service connection, there is no reasonable doubt to be resolved; and service connection for sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


